                  Case 1:20-cv-01035-JKB Document 6 Filed 07/13/20 Page 1 of 3




1                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
2
                                        BALTIMORE DIVISION
3

4    MUHAMMAD CHOUDHARY,                          )
                                                  )
5
                      Plaintiff,                  ) Civil Action No. 1:20-cv-01035-JKB
                                                  )
6
             v.                                   )
                                                  ) NOTICE VOLUNTARY DISMISSAL
7    RADIUS GLOBAL SOLUTIONS, LLC,                )
                                                  )
8
                      Defendant.                  )
                                                  )
9

10          NOTICE IS HEREBY GIVEN that Plaintiff MUHAMMAD CHOUDHARY
11   (“Plaintiff”), through his undersigned counsel, and pursuant to Federal Rule of Civil Procedure
12
     41(a)(1)(A)(i), hereby voluntarily dismisses the above action WITH PREJUDICE against
13
     Defendant RADIUS GLOBAL SOLUTIONS, LLC (“Defendant”).
14
                                                RESPECTUFLLY SUBMITTED,
15
            Dated: July 13, 2020
16
                                                /s/ James A. Sellers
17                                              James A. Sellers, II
                                                Pro Hac Vice
18
                                                Oregon Bar # 184404
19
                                                Attorney for Plaintiff Muhammad Choudhary
                                                The Law Offices of Jeffrey Lohman, P.C.
20                                              28544 Old Town Front Street, Suite 201
                                                Temecula, CA 92590
21                                              Tel: (657) 363-4699
                                                Fax: (657) 363-6611
22                                              Email: jamess@jlohman.com

23                                              /s/ Anitra Ash-Shakoor
                                                Anitra Ash-Shakoor
24                                              (Fed. Bar No. 18701)
                                                Attorney for Plaintiff Muhammad Choudhary
25
                                                CAPITAL JUSTICE ATTORNEYS, LLP

                                                  -1-

                                     NOTICE OF VOLUNTARY DISMISSAL
     Case 1:20-cv-01035-JKB Document 6 Filed 07/13/20 Page 2 of 3



                                1325 G Street NW, Suite 500
1                               Washington, DC 20005
                                Phone: (202) 465-0888
2
                                Fax: (202) 827-0089
3                               Email: a.ashshakoor@capitaljustice.com

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                 -2-

                     NOTICE OF VOLUNTARY DISMISSAL
               Case 1:20-cv-01035-JKB Document 6 Filed 07/13/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE
1
          I hereby certify that on July 13, 2020, a true and correct copy of the foregoing NOTICE
2
     OF VOLUNTARY DISMISSAL was served via e-mail, with permission, on:
3
     Allison Cannizaro
4    SESSIONS FISHMAN NATHAN & ISRAEL
     3850 N. Causeway Blvd, Suite 200
5    Metairie, LA 70002
     T: 504.846.7945
6    E: acannizaro@sessions.legal
     Attorney for Defendant
7
                                                /s/ James A. Sellers
8
                                                James A. Sellers, II
9
                                                Pro Hac Vice
                                                Oregon Bar # 184404
10                                              Attorney for Plaintiff Muhammad Choudhary
                                                The Law Offices of Jeffrey Lohman, P.C.
11                                              28544 Old Town Front Street, Suite 201
                                                Temecula, CA 92590
12                                              Tel: (657) 363-4699
                                                Fax: (657) 363-6611
13                                              Email: jamess@jlohman.com
14

15

16

17

18

19

20

21

22

23

24

25



                                                 -3-

                                   NOTICE OF VOLUNTARY DISMISSAL
